Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 1 of 15 PageID #: 20
                                                                                                    FllErJJ
                                                                                                JUL 2 5 2019
                                   UNITED STATES DISTRICT COURT                             EA~T~R~1blg~~f COURT
                                   EASTERN DISTRICT OF MISSOURI                                   ST. LOU/gr OF MO
                                         EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
         Plaintiff,                                   )
                                                      )
    v.                                                )       4:19CR00591 ERW/NAB
                                                      )
 ABDUL NAUSHAD, M.D., and                             )
 WAJIHA NAUSHAD,                                      )
                                                      )
         Defendants.                                  )

                                               INDICTMENT

 The Grand Jury charges that:

                                              BACKGROUND

          I.          At all times relevant to this indictment, defendant Abdul Naushad ("Dr.

 Naushad") was a medical doctor, licensed to practice medicine in the state of Missouri. Between

 2005 and the present, Dr. Naushad has owned and operated a number of pain clinics in Missouri,

 which clinics operated under the names "Advanced Pain Center" or "Advanced Pain Centers."

 The clinics were often simply referred to as "APC" and were located in Cape Girardeau, Eureka,

 Farmington, Festus, Hayti, Kennett, Poplar Bluff, and Sullivan, Missouri. At certain times, Dr.

 Naushad simultaneously owned and operated as many as six APC clinics in Missouri.

          2.          At all times relevant to this indictment, defendant Wajiha Naushad was the wife

 of Dr. Naushad and she and Dr. Naushadjointly managed the above described pain clinics.

 Among other tasks, Wajiha Naushad was responsible for ordering and managing the use of

 certain medical devices and drugs at the pain clinics.




                                                       I
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 2 of 15 PageID #: 21




                            The Federal Food, Drug, and Cosmetic Act

        3.      At all relevant times, the United States Food and Drug Administration ("FDA")

 was the federal agency responsible for protecting the health and' safety of the American public

 by, among other things, enforcing the provisions of the Federal Food, Drug, and Cosmetic Act

 ("FDCA"), 21 U.S.C. §§ 301 et seq. The FDA's responsibilities include regulating the

 manufacturing, labeling, and distribution of drugs and medical devices shipped or received in

 interstate commerce to ensure they are safe and effective for their intended uses and the labeling

 on the drugs and devices contain true and accurate information. It is the responsibility of the

 FDA to prevent non-FDA approved drugs and medical devices fyom reaching the marketplace.

 FDA Approval Process for Medical Devices

        4.      The FDCA defines a "device" as "an instrument, apparatus, implement, machine,

 contrivance, implant, in vitro reagent, or other similar or related article, including any

 component, part, or accessory, which is ... intended for use in the diagnosis of disease or other

 conditions, or in the cure, mitigation, treatment, or prevention of disease, in man or other

 animals, or ... intended to affect the structure or any function of the body of man or other

 animals, and which does not achieve its primary intended purposes through chemical action

 within or on the body of man or other animals and which is not dependent upon being

 metabolized for the achievement of its primary intended purposes." 21 U.S.C. § 32l(h).

        5.      A "prescription device" is a device that, because of any potential for harmful

 effect, or the method of its use, or the collateral measures necessary to its use, is not safe except

 under the supervision of a practitioner licensed by law to direct the use of such device. 21 C.F.R.

 § 801.109.




                                                   2
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 3 of 15 PageID #: 22



        6.        Medical devices are classified into one of three categories, Class I, II, or III. 21

 U.S.C. § 360(c). Class III Devices are those that are intended for use in supporting or sustaining

 life, are of substantial importance in preventing impairment of health, or present a potential

 unreasonable risk of illness or injury. 21 U.S.C. § 360c(a)(l)(C). Devices that were first

 marketed on or after May 28, 1976, are Class III devices by operation oflaw. 21 U.S.C. §

 360c(f)(l). All Class III medical devices must have a FDA Premarket Approval ("PMA"), if not

 properly exempt from approval. 21 U.S.C. § 351(f)(l)(B).

        7.        A PMA describes in great detail how the product works, how it was

 manufactured, and precisely what will be stated on the label and labeling. As part of the process,

 FDA must approve the manufacturi~g process, components and ingredients, label and labeling,

 and packaging set forth in the application. 21 U.S.C. § 360e(c)(l); 21 C.F.R. § 814.20. The

 approval process requires, among other things, that a manufacturer provide the proposed text of

 the labeling for the product. 21 U.S.C. § 360e(c)(l)(F); 21 C.F.R. § 814.20(b)(10).

        8.        The FDCA defines the term "label" as a display of written, printed, or graphic

 matter upon the immediate container of any article. 21 U.S.C. § 32l(k). The term "labeling" is

 broader, and includes all labels, as well as other printed or graphic matter upon any article or any

 of its containers or wrappers, or accompanying such article. 21 U.S.C. § 321(m).

 Prohibited Acts Related to Medical Devices

        9.        Among other acts, the FDCA prohibits: the receipt in interstate commerce of any

 drug or device that is adulterated or misbranded and the delivery or proffered delivery thereof for

 pay or otherwise (21 U.S.C. § 331(c)).

         10.      Under the FDCA, a device is misbranded if, among other things:

               a. its labeling is false or misleading in any particular (21 U.S.C. 352(a));



                                                     3
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 4 of 15 PageID #: 23



               b. the notice or other information respecting the device was not provided as required

                  under section 510(k) of the FDCA (21 U.S.C.§ 360(k) and 21 U.S.C. § 352(0)); or

               c. all the words, statements, and other information required by or under authority of

                  the FDCA to appear on the labeling is not prominentlY, placed thereon with such

                  conspicuousness and in such terms as to render it likely to be read and understood

                  by the ordinary individual under customary conditions of purchase and use;

                  among other things, this means the required information on the labeling must

                  appear in the English language (21 U.S.C. § 352(c); 21 C.F.R. § 801.15(c)(l)).

         11.      A device is adulterated if, among other things, it is a Class III device pursuant to

 21 U.S.C. § 360c(f), and is required under 21 U.S.C. § 360e(a) to have in effect an approved Pre-

 Market Application for Approval, and does not have such an approval in effect. 21 U.S.C.

 § 351(±). Orthovisc is a Class III device.

 FDA-Approved Orthovisc

         12.      Orthovisc is a prescription medical device manufactured by ANIKA Therapeutics,

 which device was approved by the FDA in February 2004 for sale and use in the United States.
                                            r



 Orthovisc is a sterile, clear, viscoelastic solution of hyaluronan contained in a single use syringe.

 Hyaluronan is a natural chemical found in the human body. High amounts ofhyaluronan are

 found in the joint tissues and in the fluid that fills the joints and acts like a lubricant and a shock

 absorber in the joints. Hyaluronan is needed for joints to work properly.

         13.      Orthovisc is approved in the United States for patients with osteoarthritic pain in

 the knees who do not get adequate pain relief from simple pain relievers like acetaminophen or

 from exercise and physical therapy. In the United States, Orthovisc is injected directly into the




                                                    4
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 5 of 15 PageID #: 24



knee joint at' intervals prescribed by the treating physician. FDA has only approved Orthovisc

for use under the supervision of a licensed practitioner.

        14..    Orthovisc, which is approved by FDA, will hereafter be referred to as FDA-

approved Orthovisc. The label on the FDA-approved Orthovisc box is red, blue and white and

the words "ORTHOVISC, HIGH MOLECULAR WEIGHT HYALURONAN" prominently

 appear on the label.

        15.     Anika Therapeutics also manufactures anon-FDA approved version ofOrthovisc,

 referred to hereafter as non-FDA-approved Orthovisc or foreign Orthovisc, which may not be

 used in the United States and may not legally be imported into the United States. The labeling

 on the foreign Orthovisc is different from the labeling on the FDA-approved Orthovisc. The

 label on the box containing the foreign Orthovisc has a white background with interlocking blue,

yellow, and green rings.

                                          COUNTS 1to8

                               21 U.S.C. §§ 33l(c) and 333(a)(2)
                                        and 18 U.S.C. § 2
                 Receipt or Delivery in Interstate Commerce of an Adulterated
                               Device with the Intent to Defraud

        16.     The allegations contained in paragraphs 1 through 15 of this Indictment are re-

 alleged and incorporated by reference as if fully set out herein.

        17.     In or about February, 2007, CP Logistics shipped hyaluronic acid sodium to the

Advanced Pain Center in Popular Bluff, Missouri. On February 7, 2007, the FDA, New York

District Office, sent a "Notice of FDA Action" to the clinic, adyising that the hyaluronic acid

 sodium was refused admission into the United States because the hyaluronic acid sodium

 "appears to be a new drug without an approved new drug application. Drug is available in the




                                                   5
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 6 of 15 PageID #: 25



 U.S. and therefore not permitted under the personal use exemption. Almost all drugs are

 considered new drugs .... The U~S. Customs Service will cause the entire shipment to be

 returned to the sender or destroyed if the sender is unknown."

        18.     Subsequent to the 2007 FDA notice to APC, the defendants continued to order

 non-FDA approved drugs and devices from foreign companies. From at least as early as 2011,

 the defendants ordered foreign Orthovisc, but caused it to be shipped in interstate commerce to

 their residence in St. Louis County, Missouri, instead of having it shipped to one of their several

 Advanced Pain Centers. The defendants did this to reduce the likelihood that others would

 discover that they were illegally buying foreign Orthovisc. After receiving the foreign

 Orthovisc, the defendants would then personally deliver the foreign Orthovisc to the APC

 clinics, where APC doctors and advanced nurse practitioners injected the foreign Orthovisc into

 patients' knees and billed health care insurers for the foreign Orthovisc.

        19.     From in or about 2007 to in or about 2016, the defendants purchased foreign

 Orthovisc online from a company called Willow Creek Enterprises Limited ("Willow Creek").

 During this period, the defendants did not purchase any FDA-approved Orthovisc, although it

 was readily available in the United States.

        20.     From the documents the defendants received from Willow Creek, the defendants

 knew the Orthovisc that they purchased from Willow Creek was shipped into the United States

 from outside the country. The Willow Creek packing slips and invoices, which the defendants

 received with the foreign Orthovisc, identified Willow Creek as a company located in Canada.
                                                                       -,
        21.     According to Willow Creek emails, Willow Creek obtained at least some of the

 foreign Orthovisc, purchased by the defendants, from a company called World Medical Ltd,

 which is incorporated in England. The lot number of some of the foreign Orthovisc, purchased



                                                  6
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 7 of 15 PageID #: 26



by the defendants, indicate that the foreign Orthovisc in that lot was to be sold in one or more of

the following countries: Austria, Croatia, Cyprus, Egypt, Germany, Hungary, Iraq, Italy,

Malaysia, Oman, Philippines, Portugal, Singapore, Spain, United Kingdom, and the United Arab

Emirates.

        22.     The foreign Orthovisc was shipped by Parcel Force and delivered by the United

 States Postal Service ("USPS") to the defendants' home. On several occasions, defendant

 Wajiha Naushad personally accepted and signed for the receipt of the foreign Orthovisc

 delivered to her home.

        23.     Dr. Naushad received Willow Creek invoices, reflecting a purqhase price of

 between $37.00 and 55.00 per unit for the foreign Orthovisc, which is less costly than a unit of

 FDA-approved Orthovisc. The defendants paid Willow Creek with checks drawn on a Heartland

 or Midland Bank acc():µnt (# 4176) and a Bank of America account (#0160), in the name of
                          I


 Advanced Pain Centers. Dr. Naushad's name is listed on the "AUTHORIZED SIGNATURE"

 line on the checks, which were often in the amount of $4500.00 or $4950.00.

        24.     On some occasions, Dr. Naushad personally injected or supervised the injection

 of the foreign Orthovisc into patients at the APC clinics. The defendants did not inform the

 patients that they were receiving a non-FDA-approved medication. Nor did the patients receive

 any financial benefit or discount from the defendants' use of the foreign Orthovisc. The

 defendants were the only ones to financially benefit from using the foreign Orthovisc.

        25.     Between in or about 2007 to in or about 2016, the defendants caused hyaluronic

 acid sodium and foreign Orthovisc, neither of which was FDA approved, to enter into interstate

 commerce.




                                                 7
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 8 of 15 PageID #: 27



        26.     On or about the dates indicated below as to each count, in the Eastern District of

Missouri, and elsewhere,

                                    ABDUL NAUSHAD, M.D.,
                                            and
                                     WAJIHA NAUSHAD,

the defendants herein, did, with the intent to defraud and mislead, receive and cause to be

received a device, specifically Orthovisc, into interstate commerce that was adulterated within

the meaning of21 U.S.C. 351(f)(l)(B) and delivered and caused the delivery and proffered

 delivery of such device for pay or otherwis_e:

          COUNT               DATE OF DELIVERY                       DEVICE
            1                 July 24, 2014                          Orthovisc, 90 filled syringes
            2                 October 6, 2014                        Orthovisc, 90 filled syringes
            3                 August 12, 2015                        Orthovisc, 90 filled syringes
            4                 December 30, 2015                      Orthovisc, 13 5 filled syringes
            5                 March 25, 2016                         Orthovisc; 90 filled syringes
            6                 July 1, 2016                           Orthovisc, 90 filled syringes
            7                 July 20, 2016                          Orthovisc, 90 filled syringes
            8                 November 21, 2016                      Orthovisc, 90 filled syringes

        All in violation of Title 21, United States Code, Sections 33l(c), 333(a)(2); and Title 18

United States Code, Section 2.

                                              COUNT9

                              Smuggling goods into the United States
                                     18 U.S.C. §§ 545 and 2

        27.     The allegations contained in paragraphs 1 through 25 of this Indictment are re-

 alleged and incorporated by reference as if fully set out herein.

        28.     From in or about July 2014 to in or about November 2016, in the Eastern District

 of Missouri and elsewhere,




                                                   8
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 9 of 15 PageID #: 28



                                   ABDUL NAUSHAD, M.D.,
                                           and
                                    WAJIHA NAUSHAD,

the defendants herein did receive, sell, and facilitate the transportation and sale of merchandise,

to wit: the prescription device Orthovisc, after importation, and knowing the same to have been

brought into ,the United States contrary to the prohibition against introducing devices that were

adulterated within the meaning of 21 U.S.C. § 35l(f)(l)(B) into interstate commerce, in violation

of21 U.S.C. § 33 l(c).

        All in violation of Title 18, United States Code, Sections 545 and 2.

                                            COUNT 10

                             Smuggling goods into the United States
                                    18 U.S.C. §§ 545 and 2

        29.    The allegations contained in paragraphs 1 through 25 of this Indictment are re-

alleged and incorporated by reference as if fully set out herein.

        30.    From in or about July 2014 to in or about November 2016, in the Eastern District

of Missouri and elsewhere,

                                   ABDUL NAUSHAD, M.D.,
                                           and
                                    WAJIHA NAUSHAD,

the defendants herein did receive, sell, and facilitate the transportation and sale of merchandise,

,to wit: the prescription device Orthovisc, after importation, and knowing the same to have been

brought into the United States contrary to the prohibition against introducing devices that were.

misbranded within the meaning of 21 U.S.C. § 351(f)(l)(B) into interstate commerce, in

violation of21 U.S.C. § 331(c).

       All in violation of Title 18, United States Code, Sections 545 and 2.




                                                  9
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 10 of 15 PageID #: 29



                                         COUNTS 11 to 21

                                   Health Care Fraud Scheme
                                   18 U.S.C. §§1347(a)(l) and 2

        31.     The allegations contained in paragraphs 1 to 25 of this Indictment are re-alleged

 and incorporated by reference as if fully set out herein.

        32.     Dr. Naushad has been an approved Medicare and Medicaid provider since

 October 2002. At times, Dr. Naushad has also been a provider for or has submitted

 reimbursement claims to other health care benefit programs, including Tricare and private health

 insurance companies.

                                   Relevant Medicare Provisions

          33.   The Medicare Program is a federal health benefits program which the United

 States Department of Health and Human Services (HHS) administers through the Centers-for

 Medicare and Medicaid Services (CMS). Medicare Part B reimburses health care providers for

 covered health care services provided to eligible elderly and disabled patients in outpatient

 settings. Medicare will only reimburse health care providers for drugs or medical devices that

 the FDA has approved.

        34.     CMS acts through fiscal agents, called Medicare Administrative Contractors

 ("MAC"), which are agents of CMS for Medicare Part B. The MACs are private entities, such as

 insurance companies, that review claims and make payments to health care providers for services

 rendered to Medicare beneficiaries. Wisconsin Physicians Service Insurance Corporation

 ("WPS") is the MAC for Eastern Missouri and thus processes reimbursement claims submitted

 by Advanced Pain Centers.




                                                  10
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 11 of 15 PageID #: 30



        35.     To receive Medicare reimbursement, physicians and other qualified health care

 providers must execute a written provider agreement. The provider agreement obligates the

 health care providers to know, understand, and follow all Medfoare regulations and rules.
    I




        36.     As part of the application process, Dr. Naushad signed a CMS-8551 form that

 informed him of the penalties for falsifying information to gain or maint,ain enrollment in the

 Medicare program and of the penalties for falsifying information when seeking reimbursement

 from the Medicare program. Under Section# 14, entitled "Penalties for Falsifying Information,"

 the Medicare provider agreement states:

        18 U.S.C. 1035 authorizes criminal penalties against individuals in any matter
        involving a health care benefit program who knowingly and willfully falsifies,
        conceals or covers up by any trick, scheme, or device a material fact; or makes
        any materially false, fictitious, or fraudulent statement or entry, in connection
        with the delivery of or payment for health care benefits, items, or services ....

        18 U.S.C. 1347 authorizes criminal penalties against individuals who knowing[ly]
        and willingly execute or attempt, to execute a scheme or artifice to defraud any
        health care benefit program, or to obtain, by means, of false or fraudulent
        pretenses, representations, or promises, any of the money or property owned by or
        under the control of any health care benefit program in connection with the
        delivery of or payment for health care benefits, items, or services ....

        37.     The provider agreement signed by Dr. Naushad also contained a "Certification

 Statement," (Section.#15) that provided in part: "I will not knowingly present or cause to be

 presented a false or fraudulent claim for payment by Medicare, and will not submit claims with

 deliberate ignorance or reckless disregard of their truth or falsity." Dr. Naushad signed provider

 agreements containing the sections entitled "Penalties for Falsifying Information" and

 "Certification Statement" on four separate occasions: September 20, 2006; July 27, 2009;

 January 12, 2010; and May 18, 2010.




                                                 11
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 12 of 15 PageID #: 31



        38.     After the successful completion of the application process, Dr. Naushad was

 assigned a unique provider number, which is a necessary identifier for billing services to

 Medicare. Additionally, Dr. Naushad was provided access, at no cost, to regulations and other

 materials governing Medicare reimbursement.

        39.     Medicare providers must retain medical records for the length of time required by

 state law or five years from the date of discharge if there is no requirement in state law. Missouri

 statutes require that physicians maintain patient records for a minimum of seven years from the

 date when the last professional services were rendered.

                                  Relevant Medicaid Provisions

        40.     In addition to being a Medicare provider, at all relevant times, Dr. Naushad was

 enrolled in the Missouri Medicaid Program, which HHS, through CMS, administers at the

 federal level. The Medicaid Program is a federal and state funded program that reimburses

 health care providers for health services provided to eligible low income individuals. The

 Missouri Medicaid Program, now called MO HealthNet, is administered by the Missouri

 Department of Health and Human Services.

        41.     A Medicaid provider must enter into a written agreement with MO HealthNet to

 receive reimbursement for medical services provided to Medicaid recipients and must agree to

 abide by MO HealthNet's regulations in rendering and billing for those service.

                           Description of Health Care Fraud Scheme

        42.     It was part of a scheme and artifice to defraud health care benefit programs that

 from in or about 2007 to in or about 2016, the defendants purchased foreign, non-FDA-approved

 medical devices, including hyaluronic acid sodium and foreign Orthovisc, from foreign countries

 and thereby caused it to be illegally imported into the United States.



                                                  12
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 13 of 15 PageID #: 32



           43.   It was further part of the scheme and artifice to defraud that the defendants

 concealed the illegal purchases of Orthovisc from the FDA, Medicare, Medicaid, and other

 regulatory agencies. Moreover, the defendants did not inform their patients nor disclose on the

 informed consent forms that foreign, non-FDA approved Orthovisc was to be injected into their

 bodies.

           44.   It was further part of the scheme and artifice to defraud that from in or about 2011

 to in or about 2017, the defendants submitted, or caused to be submitted, reimbursement claims

 to insurers which falsely and fraudulently represented that the patients identified in the claims
            r-

 received FDA-approved Orthovisc, when the defendants knew the patients had received non-

 FDA-approved Orthovisc and further knew that the insurers would not pay for non-FDA-

 approved drugs or devices.

           45.   It was further part of the scheme and artifice to defraud that the defendants used

 or caused to be used CPT code J7324 on reimbursement claims to mislead and deceive insurers

 into believing that FDA-approved Orthovisc was provided to patients. CPT code J7324 is the

 alpha-numeric code used by health care providers to request reimbursement from insurers for

 Orthovisc injections.

           46.   On or about the dates indicated below, in the Eastern District of Missouri,
                                                                                                        I
                                                                                                        ',
                                        ABDUL NAUSHAD, M.D.,
                                                and
                                         WAJIHA NAUSHAD,

 the defendants herein, knowingly and willfully executed and attempted to execute, the above

 described scheme or artifice to defraud the Medicare and Medicaid Programs, health care benefit

 programs, in connection with the delivery and payment for health care benefits, items, and

 services, that is, the defendants submitted, and caused the submission, of reimbursement claims



                                                  13
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 14 of 15 PageID #: 33



 to health care benefit programs; for misbranded and adulterated medical devices, to wit, non-

 FDA approved Orthovisc:

 COUNT PATIENT              DATE OF           DATE CLAIM          CPT            INSURER
                            SERVICE           SUBMITTED           CODE ON
                                                                  CLAIM
 11           A.E.          3/23/2017         4/3/2017            J7324          Medicare
 12           D.B.          12/31/2015        1/31/2016           J7324          Medicare
 13           D.B.          2/25/2016         3/4/2016            J7324          Medicare
 14           D.H.          8/24/2015         9/2/2015            J7324          Medicare/Medicaid
 15           M.G.          6/17/2016         6/28/2016           J7324          Medicare/Medicaid
 16           _M.G.         7/1/16            7/12/16             J7324          Medicare/Medicaid
 17           M.G.          7/22/2016         7/29/2016           J7324          Medicare/Medicaid
 18           S.M.          6/3/2016          6/13/2016           J7324          Medicare/Medicaid
 19           S.M.          6/17/2016         6/24/2016           J7324          Medicare/Medicaid
 20           T.M.          10/26/2016        2/14/2017           J7324          Medicare
 21           T.M.          11/30/2016        1/6/2017            J7324          Medicare


         All in violation of Title 18, United States Code, Section 1347(a)(l) and Section 2.

                                 FORFEITURE ALLEGATION

         The Grand Jury further finds by probable cause that:

         1.      Pursuant to Title 18, United States Code, Section 982(a)(7), upon conviction of an

 offense in violation of Title 18, United States Code, Sections 1347 as set forth in Counts 11

 through 21, the defendants shall forfeit to the United States of America any property, real or

 personal, that constitutes or is derived from gross proceeds traceable .to the commission of the

· offense.

         2.      Pursuant to Title 18, United States Code, Section 982(a)(7) and 28 United States

 Code, Section 2461, upon conviction of an offense in violation of Title 21, United States Code,

 Section 331 and Title 18, United States Code, Section 545 as set forth in Counts 1 through 10,

 the defendants shall forfeit to the United States of America any property, real or personal, that

 constitutes or is derived from gross proceeds traceable to the commission of the offense.


                                                  14
Case: 4:19-cr-00591-ERW-NAB Doc. #: 3 Filed: 07/25/19 Page: 15 of 15 PageID #: 34



                                                                                                -'
        3.      Subject to forfeiture is a sum of money equal to the total value of any property,

 real or personal, constituting or derived from any proceeds traceable to said offense.

        4.      If any of the property described above, as a result of any act or omission of the

 defendant:

                a.      cannot be located upon the exercise of due diligence;

                b.      has been transferred or sold to, or deposited with, a third party;

                c.      has been placed beyond the jurisdiction of the court;

                d.      has been substantially diminished in value; or

                e.      has been commingled with other property which cannot be divided

                        without difficulty,

 the United States of America will be entitled to the forfeiture of substitute property pursuant to

 Title 21, United States Code, Section 853(p).

                                                       A TRUE BILL.




                                                       FOREPERSON

 CARRIE COSTANTIN
 Attome~ for the United States
 Acting Under Authority
 Conferred by 28 U.S.C. § 515



 DOROTHY L. McMURTRY~ #37727MO
 Assistant United States Attorney




                                                  15
